     Case 2:18-cv-03185-KJM-AC Document 13 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    EDDIE FELIX,                                       No. 2:18-cv-3185 KJM AC P
11                        Plaintiff,
12            v.                                         ORDER
13    JOHN CASEY, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel. ECF No. 12. In support of the request, plaintiff states that he cannot

18   afford counsel, that he has difficulty reading and understanding English, which is his second

19   language, and that he has a TABE score of 3.4. See generally id.

20          The United States Supreme Court has ruled that district courts lack authority to require

21   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

22   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

24   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990)

25          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

26   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

27   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

28   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). The law is clear:
                                                         1
     Case 2:18-cv-03185-KJM-AC Document 13 Filed 08/02/21 Page 2 of 2


 1   neither plaintiff’s indigence, nor his lack of education, nor his lack of legal expertise warrant the
 2   appointment of counsel. See Wood, 900 F.2d at 1335-36; see also Bashor v. Risley, 730 F.2d
 3   1228, 1234 (9th Cir. 1984). Moreover, the record indicates that since the initial filing of this case
 4   in 2018, plaintiff has managed to file a number of cogent, key documents, including, but not
 5   limited to, a request for status as well as first and second amended complaints. See ECF Nos. 6,
 6   7, 11. Therefore, plaintiff appears to be able to adequately manage this action despite a lower
 7   TABE score and/or any difficulties he may have reading and understanding English. For these
 8   reasons, the court does not find the required exceptional circumstances.
 9          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
10   counsel (ECF No. 12) is DENIED.
11   DATED: August 2, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
